             Case 3:19-mj-00352-AJB Document 1 Filed 01/28/19 PageID.1 Page 1 of 14
AO 106 (Rev. 04/10) Application for a Search Warrant



                                                                                                                       FILED-,,·
                                      UNITED STATESDISTRICTCOURt
                                                                    for the
                                                         Southern District of California
                                                                                                         I                 J
                                                                                                                            AN     2 B 2019            .

              In the Matter of the Search of                            )                                 'sour~~i~~ ~1s~o~s1 crrR10crF CALI
                                                                                                                                        couRr
                                                                                                                                              FOR~"·
                                                                                                                                                       /
         (Briefly describe the property to be searched
          or identify the person by name and address)                   )
                                                                        )           Case No.
                                                                                                            Y
                                                                                                             -----.......  - - ~ ~~-·--
                                                                                                                            ....      ...     )'


                 Blue LG Cellular Telephone                             )
                    Model No: LGMS210                                   )
                   S/N: 709CYWC135137                                   )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A
                   Southern
located in the - - -        District of                                     California             , there is now concealed (identify the
                     -----                                   ----------~~

person or describe the property to be seized):

 See Attachment B

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ~evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                           Offense Description
        8 U.S.C. Sec. 1324 &                      Bringing in aliens for financial gain and without presentation; and
        18 USC Sec. 371                           Conspiracy

          The application is based on these facts:
        See attached Affidavit

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                  ~ b:.nl'>                     •ignarn"
                                                                                           CBP Officer Steven S. Serrano
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:               I   fufi
                        I


City and state: San Diego, California                                                          Hon. Anthony J. Battaglia
                                                                                                  Printed name and title
    Case 3:19-mj-00352-AJB Document 1 Filed 01/28/19 PageID.2 Page 2 of 14




                                AFFIDAVIT

             Steven S. Serrano, being duly sworn, states:

       1.    I am an Officer with United States Customs and Border Protection
("CBP"), within the Department of Homeland Security. I am an investigative or
law enforcement officer of the United States within the meaning of 18 U.S.C.
§ 2510(7). I am duly appointed and have been acting in that capacity since 2003.
As a federal agent, I am authorized to investigate violations of the laws of the
United States, and I am a law enforcement officer with the authority to execute
warrants issued under the authority of the United States.

      2.     I am currently assigned as a liaison officer to the United States
Attorney's Office in the Southern District of California, and have previously
served as an officer with CBP's Criminal Enforcement Unit. I have received basic
law enforcement training at the CBP officer academy at the Federal Law
Enforcement Training Center ("FLETC") in Glynco, Georgia.

       3.     Based on my training and my experience as a CBP Officer, I am
familiar with federal criminal and immigration laws. My primary duties for the
past 15 years have involved enforcing federal immigration laws. As part of this
training, I have attended criminal investigation training including studies in
criminal law, constitutional law, search and seizure practices, and courtroom
procedure, among other things.

       4.      Based on my training and experience, I am familiar with the
techniques used by human trafficking organizations as part of their efforts to
smuggle undocumented aliens into the United States. Among other things, I know
that reliable, real-time communications among smugglers are critical, and that
cellular telephones are vital and used constantly by such individuals to coordinate
their activities. I also know that these communications are particularly important
immediately before, during, and immediately after the organization brings an
undocumented alien across the international border and into the United States.
Finally, I know from my training and experience that alien smugglers almost
always operate for financial gain-that is, individuals who assist in bringing an
undocumented alien into the United States as part of a coordinated smuggling
enterprise are almost always paid for their efforts.

      5.    This affidavit supports an application for a warrant to search and seize
evidence from the following cellular telephone (the "Subject Device"), more

                                       Page 1
    Case 3:19-mj-00352-AJB Document 1 Filed 01/28/19 PageID.3 Page 3 of 14




particularly described in Attachment A, which is incorporated herein:

       LG Cellular Telephone         Model No: LGMS210
                                     FCC ID: ZNFM210
                                     SIN: 709CYWC135137
                                     IMEi: 353191-09-135137-9

                Seized under FPF No. 2018-2504-00074101-002



       6.    As discussed in more detail below, I previously searched the Subject
Device on or about January 25, 2018 at the San Ysidro Port of Entry in reliance on
a written consent to search made by its owner, Yvette Monica Phillips, as well as
my authority to conduct border searches.

       7.    Based on information below, I have probable cause to believe that the
Subject Device contains evidence of a crime. Specifically, I have probable cause
to believe that the Subject Device contains evidence of bringing in aliens for
financial gain and without presentation, in violation of Title 8, United States Code,
Section 1324; and conspiracy, in violation of Title 18, United States Code, Section
371.

      8.     The Subject Device is currently in CBP custody at 880 Front Street,
San Diego, California 92101. The evidence to be searched for and seized is
described in Attachment B, incorporated herein.

        9.    The following Affidavit is based on my own investigation, as well as
conversations with other agents and facts recently disclosed in open court during a
jury trial of Ms. Phillips that concluded on January 18, 2019 with a mistrial. Since
this affidavit is for a limited purpose, I have not included every fact I know about
this investigation. I set forth only facts necessary to establish foundation for the
requested warrants. Conversations and discussions below are set forth in substance
unless noted. Dates and times are approximate.

                               PROBABLE CAUSE
   Ms. Phillips Is Arrested Smuggling Aliens and Carrying the Subject Device
      10. On January 24, 2018, at approximately 10:48 p.m., Ms. Phillips drove
a 1999 Toyota Sienna up to primary inspection at the San Ysidro Port of Entry.

                                       Page 2
    Case 3:19-mj-00352-AJB Document 1 Filed 01/28/19 PageID.4 Page 4 of 14




CBP Officer Victor Tovar found an undocumented alien, Luu Tuan Manh,
concealed in a specialized compartment built inside the Sienna's dashboard. Mr.
Manh told agents that he had paid $11,000 to smugglers to be brought into the
United States, although he had no legal authority to do so.

       11. Post-arrest, I interviewed Ms. Phillips, who waived her Miranda
rights and elected to make a statement. She denied any knowledge of the person
inside her dashboard, but told me that she had rented the van from "Wan" in
Tijuana earlier on January 24, 2018 for 350 pesos. She told me during the
interview that Wan's telephone number was saved in her cellphone. That
cellphone (the Subject Device) was found in Ms. Phillips' possession when she
was arrested.

              The Subject Device Contains Records ofMs. Phillips'
                   Communications with Her Coconspirators

       12. Ms. Phillips consented in writing to a search of the Subject Device.
Based on that consent, and on my general border search authority, I conducted a
Cellebrite download of the Subject Device on or about January 25, 2018. The
download successfully obtained call logs and text message records going back to
early December 2017. Based on a limited review comparing the records
downloaded with what I could observe in the Subject Device, the download
appeared accurate.

       13. Among the downloaded calls and text messages were numerous
communications with "Wan" between January 22 and 24, 2018. I also saw
numerous calls with Oscar and Edgar, two other individuals who appeared to be
working with "Wan" as far as I could tell from the messages. Finally, I saw that
the final three telephone calls or attempted calls made to Ms. Phillips on the
Subject Device were from a number she had saved as "Yvette Work," which was
significant to me because Ms. Phillips told me during her interview that she was
unemployed and disabled.

       14. Following her arrest, Ms. Phillips was indicted in case number 18-cr-
880-AJB for bringing in aliens for financial gain and without presentation. She
pleaded not guilty and elected to go to trial. In preparation for her trial, I assisted
in preparing a chart summarizing the calls I believed were relevant to her activities
on January 24, 2018. That chart was presented as government's exhibit 37 and is
attached to this Affidavit as Exhibit 1.


                                        Page 3
    Case 3:19-mj-00352-AJB Document 1 Filed 01/28/19 PageID.5 Page 5 of 14




             At Trial, Ms. Phillips Asserts That the Subject Device
         Contains Other Evidence Not Found During the Initial Search
      15. Ms. Phillips was tried by jury for bringing in aliens for financial gain
and without presentation beginning January 15, 2019.

       16. During the trial, the prosecutors presented evidence (based on my
January 25, 2018 search of the Subject Device) summarizing Ms. Phillips' calls
with "Wan," as well as Edgar and Oscar-two individuals who seemed from the
phone evidence to be working with "Wan" to make his arrangements with Ms.
Phillips. The prosecutors also presented evidence of communications between Ms.
Phillips and a contact she had evidently saved as "Yvette Work," which ineluded
the last three phone calls or attempted phone calls ever made to the Subject Device
in the minutes before Ms. Phillips' arrest on January 24, 2018. See Exhibit 1.

       17. Ms. Phillips testified in her own defense. During her testimony, she
claimed (in substance) that "Yvette Work" was a government-issued phone that
she had received and then given to her daughter-in-law. Ms. Phillips testified that
she also communicated with her daughter-in-law through Facebook Messenger,
using the Subject Device, and her attorney argued to the jury that the government's
investigation had simply overlooked those messages when it searched her phone.

       18. The trial resulted in a mistrial on January 18, 2019, when the jurors
reported that they were unable to reach a unanimous verdict.

                               The Subject Device
        19. The Subject Device is a blue LG cellular telephone. It was possessed
by Ms. Phillips on January 24, 2018 when she attempted to smuggle an
undocumented alien into the United States, and I know from my prior search that it
contains text messages and call records reflecting communications with the
individual whom Ms. Phillips has identified as probably responsible for placing
that alien inside the vehicle she was driving. The Subject Device is currently
within the possession and custody of CBP's evidence vault in the Federal Building
at 880 Front Street, San Diego, California in an evidence bag and under a seizure
form bearing my name and signature.

       20. By this affidavit, I seek authorization to search the Subject Device
using the protocol set out below in paragraphs 20 through 22.



                                      Page4
    Case 3:19-mj-00352-AJB Document 1 Filed 01/28/19 PageID.6 Page 6 of 14




   PROCEDURES FOR ELECTRONICALLY STORED INFORMATION

       21. It is not possible to determine, merely by knowing the cellular
telephone's make, model and serial number, the nature and types of services to
which the device is subscribed and the nature of the data stored on the device.
Cellular devices today can be simple cellular telephones and text message devices,
can include cameras, can serve as personal digital assistants and have functions
such as calendars and full address books and can be mini-computers allowing for
electronic mail services, web services and rudimentary word processing. An
increasing number of cellular service providers now allow for their subscribers to
access their device over the internet and remotely destroy all of the data contained
on the device. For that reason, the device may only be powered in a secure
environment or, if possible, started in "flight mode" which disables access to the
network. Unlike typical computers, many cellular telephones do not have hard
drives or hard drive equivalents and store information in volatile memory within
the device or in memory cards inserted into the device. Current technology
provides some solutions for acquiring some of the data stored in some cellular
telephone models using forensic hardware and software. Even if some of the
stored information on the device may be acquired forensically, not all of the data
subject to seizure may be so acquired. For devices that are not subject to forensic
data acquisition or that have potentially relevant data stored that is not subject to
such acquisition, the examiner must inspect the device manually and record the
process and the results using digital photography. This process is time and labor
intensive and may take weeks or longer.

       22. Following the issuance of this warrant, I will collect the subject
cellular telephone and subject it to analysis. All forensic analysis of the data
contained within the telephone and its memory cards will employ search protocols
directed exclusively to the identification and extraction of data within the scope of
this warrant.

      23. Based on the forego!ng, identifying and extracting data subject to
seizure pursuant to this warrant may require a range of data analysis techniques,
including manual review, and, consequently, may take weeks or months. The
personnel conducting the identification and extraction of data will complete the
analysis within ninety (90) days of the date the warrant is signed, absent further
application to this Court.




                                        Page 5
    Case 3:19-mj-00352-AJB Document 1 Filed 01/28/19 PageID.7 Page 7 of 14




                    PRIOR ATTEMPTS TO OBTAIN DATA

       24. As explained above, I have previously attempted to obtain almost all
of the data subject to seizure in this request during a consent and border search on
or about January 25, 2019. That search resulted in a Cellebrite download that,
according to Ms. Phillips' testimony and arguments at trial, apparently omitted
relevant information that would have provided important evidence about her
activities leading up to her arrest. I request authority for a renewed search by this
application.

           WHEREFORE, I request that the Court issue a search warrant for the
Subject Device identified in Attachment A to seize the evidence in Attachment B.



                                       O~vb.           Serrano
                                       U.S. Customs and Border Protection


      SUBSCRIBED and SWORN to before me on January               ~019 .


                                            . Anthony J. Batta
                                           ITED STATES DI TRICT JUDGE




                                        Page 6
    Case 3:19-mj-00352-AJB Document 1 Filed 01/28/19 PageID.8 Page 8 of 14




                              ATTACHMENT A

                          Blue LG Cellular Telephone
                             Model No: LGMS210
                              FCC ID: ZNFM210
                            SIN: 709CYWC135137
                          IMEI: 353191-09-135137-9

as well as any memory or SIM cards currently in the device,

seized under FPF No. 2018-2504-00074101-002, and currently in the possession of
U.S Customs and Border Protection, Department of Homeland Security at 880
Front Street, San Diego, CA 92101.
     Case 3:19-mj-00352-AJB Document 1 Filed 01/28/19 PageID.9 Page 9 of 14




                                ATTACHMENT B
                              ITEMS TO BE SEIZED

The following evidence to be searched for and seized pertains to violations of 8
U.S.C. § 1324 (bringing in aliens for financial gain and without presentation); and
18 U.S.C § 371 (conspiracy) for the period November 1, 2017 to January 26,
2018:

Communications, records, computer files, or data including but not limited to
emails, text messages, chat records, documents, photographs, audio files, videos, or
location data:

a.     tending to indicate efforts to smuggle undocumented aliens into the United
       States, including transfer of any money between individuals associated with
       such efforts;

b.     tending to identify co-conspirators, criminal associates, customers, or others
       involved in smuggling undocumented aliens into the United States;

c.     concerning any rental or purported rental of a vehicle by the user of the
       Subject Device;

d.     concerning "Wan" "Edgar" "Oscar" "Yvette Work" or the telephone
                      '        '       '              '
       numbers 918-123-9394, 664-164-1015, 664-599-1887, or 661-117-8079;

e.     identifying the daughter-in-law of Yvette Monica Phillips, including her
       telephone number, Facebook ID or messenger handle or similar identifiers;
       or

f.    tending to place in context, identify the creator or recipient of, or establish
      the time of creation or receipt of communications, records, or data above.
                                                           Case 3:19-mj-00352-AJB Document 1 Filed 01/28/19 PageID.10 Page 10 of 14



                                                                                         calls and Text Messages on Yvette Phillips' Phone
                                                                                                Between 12/7/2018 and l/24/2018
                                                                                      Involving "Wan,n "Edgar," "Oscar," and "Yvette Work"
                                                                                        And selected calls and texts involving "Yve/cynthla"


Me   ..      ""I'
          ':,:1111:,:::.,
                 "''
                            Ii'"
                             '''"
                                 i:(l!'S:ztj"'
                            ,r.m·1· ,,.
                                              ';:1,1,11
                                         .• ·:,
                                          •,'l1
                                                 1
                                                  '   ·,
                                                        .   ::11:11:'·.t:
                                                           ',,,,1'•1
                                                                                                                                 Qill;t1Ut11l,,,,,::,,,: ~ie,{r'·······.: ',
                                11 :42:26 AM -                                                                                                         ,'~.,.......   \ :;: : : · r~','•. ·..
1/22/2018
                                11:44:40AM                                                                                               N/A           '!fifi9ilJ)l~~ . .·. ,. ,~\: ·

1/22/2018                           2:11:17 PM                                                                                           N/A

1/22/2018                           2:13:25 PM                                                                                       SMSTEXT

1/22/2018                           2:14:21 PM                                                                                          1:21

1/22/2018                           2:22:47 PM                                                                                       SMSTEXT                                                              ~
1/22/2018                           2:23:53 PM                                                                                       SMSTEXT                                                              ~
1/22/2018                           2:24:33 PM                                                                                       SMSTEXT

1/22/2018                           2:25:17 PM                                                                                          0:42

1/22/2018                           2:40:54 PM                                                                                          0:01

                                    2:41:27 PM-
                                                                                                                                          -
1/22/2018
                                    2:41:35 PM
                                                                            Yvette Phillips                                              N/A
                                                                                       -
1/22/2018                           2:41:49 PM                                                                                          0:10

1/22/2018                           3:19:36 PM                              Yvette Phillips                                              N/A

1/22/2018                           3:20:21 PM                              Yvette Phillips                                             0:48
                                                                                    --
1/22/2018                           3:27:02 PM                              Yvette Phillips   I ,,__.."""..:,:!':=:'.:_._ ...... I      0:15

                                                                                                                                                                                                · "c;O¥ERN•MT"S
                                                                                                                                                                                                    EXHIBIT
                                                                                                                                                                                                  f8~B
                                                                                                                                                                                                      n
                        Case 3:19-mj-00352-AJB Document 1 Filed 01/28/19 PageID.11 Page 11 of 14



                                                                          ·.~······
1/22/2018   I   3:34:21 PM     I   Yvette Phillips   I                                                               I    0:16
                                                         'S2&31Mf01St
                                                          : ·. _.,:;-_ ,_,,: ··.·;                 -'-




1/22/2018   I   8:34:56 PM     I   Yvette Phillips                                                                         N/A
                                                               i.!:101st. I
            I
                                       Oscar
1/22/2018       8:36:22 PM J
                                   ·:i~t'
                                                            Yvette Phillips                                          I     N/A

112212018
            I   8:38:02 PM -                                             ·os.                                        1     N/A
                 8:39:02 PM                                  ·:l~-~)
1/23/2018       11:13:42AM                                                                                                1:39

1/23/2018       11:54:20AM         Yvette Phillips                                                                         N/A

1/23/2018       11:56:56 AM        Yvette Phllllps                                                                       SMSTEXT   19181239394 Edgar

1/23/2018       11:57:48AM         Yvette Phillips                                                                       SMSTEXT   Oscar +1 664-599-1887

                                                                                                                                                           i
1/23/2018       12:18:31 PM                                 Yvette Phillips                                               0:56

1/23/2018       12:42:06 PM                                 Yvette Phillips                                          I SMSTEXT

1/23/2018       12:42:23 PM                                 Yvette Phillips                                          I SMSTEXT

1/23/2018
                1:26:12 PM -
                 1:48:24 PM
                                   Yvette Phillips
                                                                          ...,                   ..

                                                                                                                           N/A

1/2312018       1:48:45 PM         Yvette Phillips       ~-4ii1111'";allioolijf),,.;,,i'<~..tf.ilf'.·.A:;Ot".••''"         N/A

1/23/2018       1:49:56 PM         Yvette Phillips                                                                        1:14

1/23/2018       2:17:20 PM         Yvette Phillips                                                                        0:38

                4:54:24 PM-
1/23/2018
                 4:55:28 PM
                                   Yvette Phillips   r             ~~·
                                                           .....~..;.••~i..:~W~                                      I     N/A

1/23/2018       4:55:47 PM     I   Yvette Phillips                                                                        0:26
                   Case 3:19-mj-00352-AJB Document 1 Filed 01/28/19 PageID.12 Page 12 of 14




1/23/2018   5:27:46 PM    Yvette Phillips    I
                                                                 ..........
                                                   1:.-~.l"<li'+.Mi"*""'9llt;'A-a.r•,aw\.      I     N/A

1/23/2018   5:29:21 PM    Yvette Phillips                                                            0:20

1/23/2018   6:12:06 PM    Yvette Phillips                                                            N/A

1/23/2018   6:12:55 PM    Yvette Phillips                                                            0:17

1/23/2018   6:37:59 PM    Yvette Phillips    r •liiii!M..M:ill:~~~tr:ZL:*4            _.:4\'   '.I   N/A
                                                                 ~
1/23/2018   6:39:20 PM    Yvette Phillips    I     i.J.; .•,,.,_.• • ~--~'                     I     N/A
            6:39:29 PM-
1/23/2018
             6:40:32 PM
                          Yvette Phillips                                                            N/A

1/23/2018   6:46:59 PM    Yvette Phillips·                                                           0:01

1/23/2018   6:57:46 PM    Yvette Phillips                                                            N/A

1/23/2018
            6:58:33 PM-
               6:59:12
                          Yvette Phillips    1;   ,,..,,. _,._
                                                              '.M.,,.-"'"
                                                                 .....
                                                                     ~~~          -.....
                                                                              .....            I     N/A

1/23/2018   6:59:19 PM    Yvette Phillips    I    .._..,jOOO'~,,.~"!~..~·-.S:                  I     N/A

1/23/2018   7:00:20 PM    Yvette Phillips                                                            N/A

1/23/2018   7:04:59 PM                                                                               1:06

1/23/2018   7:29:43 PM                             Yvette Phillips                                   1:11

1/23/2018 I 9:35:14 PM                                       ~r
                                                  .1. . .8'11 I
                                                                                                     N/A

1/24/2018   2:11:22AM                              Yvette Phillips                              I SMSTEXT

1/24/2018   10:32:21 AM   Yvette Phillips                                                            0:46
                     Case 3:19-mj-00352-AJB Document 1 Filed 01/28/19 PageID.13 Page 13 of 14




1/24/2018   11:06:29AM       Yvette Phillips   I                 ·---<Jl!!'ll4"lilli.·•'-:.""*•
                                                   #.illil'.,_,#.t; ..                            I   N/A

1/24/2018   11:07:13AM       Yvette Phillips                                                          N/A

1/24/2018   11:08:10 AM      Yvette Phillips                                                          3:23

            11:18:33 AM -
1/24/2018                                          Yvette Phillips                                    N/A
             11:19:48AM

1/24/2018   11:22:44AM                             Yvette Phillips                                I SMSTEXT
            11 :26:48 AM -
1/24/2018
             11:34:31 AM
                                                   Yvette Phillips                                I   N/A

1/24/2018   11:37:31 AM                            Yvette Phillips                                I SMSTEXT
            11 :39:50 AM •
1/24/2018
             11:42:09 AM
                                                   Yvette Phillips                                I   N/A

1/24/2018   11:44:51 AM                            Yvette Phillips                                I   0:32

1/24/2018   12:03:47PM                                                                                0:11

            12:07:12 PM-
1/24/2018
             12:07:34 PM
                             Yvette Phillips                                                          N/A

1/24/2018   12:07:44 PM      Yvette Phillips                                                          0:44

1/24/2018   12:13:03 PM                                                                               0:24

1/24/2018   12:15:18 PM                            Yvette Phillips                                    0:25

1/24/2018    1:29:02 PM                            Yvette Phillips                                I   0:29

1/24/2018    1:46:27 PM                            Yvette Phlllips                                I   0:24

1/24/2018    1:49:23 PM                            Yvette Phillips                                I   N/A
                    Case 3:19-mj-00352-AJB Document 1 Filed 01/28/19 PageID.14 Page 14 of 14



1/24/2018
            2:02:28 PM -   I   Yvette Phillips                                                 N/A
                                                                                                       l'i':'',11,:'


             5:03:23 PM

1/24/2018   5:03:33 PM         Yvette Phillips                                                0:06

1/24/2018   5:24:16 PM                                                 Yvette Phillips         N/A

1/24/2018                                                              Yvette Phillips         N/A

1/24/2018                      Yvette Phillips                                                 N/A

1/24/2018   6:36:11 PM         Yvette Phillips                                                0:04

            6:36:44 PM-
1/24/2018
             6:37:34 PM
                               Yvette Phllllps                                                 N/A

1/24/2018   6:56:41 PM                                                 Yvette Phillips        0:15

            7:16:01 PM-
1/24/2018
             7:56:28 PM
                               Yvette Phillips                                                 N/A

1/24/2018   7:56:39 PM         Yvette Phillips                                                0:01

            7:57:20 PM-
1/24/2018
             8:03:27 PM
                               Yvette Phillips                                                 N/A

1/24/2018   8:04:21 PM         Yvette Phillips                                               SMSTEXT

1/24/2018   8:06:23 PM         Yvette Phillips                                                 N/A
                                 Yvette·Work
1/24/2018   10:31:52 PM
                               (16611178079'                       I   Yvette Phillips   I     N/A
                                 Yvet __ -- -· -
1/24/2018   10:35:21 PM                                                Yvette Phillips   I    0:50
                               (16611178079)
                                Yvette Work
1/24/2018   10:36:36 PM        ~""   ~·...., -   ·- '-.-·d.~ --·       Yvette Phillips   I    0:20
